Per Curiam.

By this proceeding in mandamus, relator is attempting to control the legislative discretion of the city council of Maple Heights in the exercise of its police power. A writ of mandamus may not be used to control legislative discretion. See State, ex rel. De Ville Photography, Inc., v. McCarroll, Judge, 167 Ohio St., 210.
The relator having failed to establish a clear legal duty on the part of respondents to perform the acts requested, the Court of Appeals was in error in allowing the writ. The judgment of the Court of Appeals is reversed, and final judgment is rendered for respondents.

Judgment reversed.

Weyganbt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and O’Neill, JJ., concur.